


Exhibit 10.2




RETIREMENT AGREEMENT AND RELEASE




THIS RETIREMENT AGREEMENT AND RELEASE (“Agreement”) is made and entered into by
and between Invacare Corporation, an Ohio corporation (the "Company") and Joseph
B. Richey, II ("Executive"), with an Effective Date as defined herein.


W I T N E S S E T H:


WHEREAS, Executive has been employed by the Company as its President, Invacare
Technologies and Senior Vice President, Electronics and Design Engineering; and


WHEREAS, Executive desires to retire from his employment with the Company, and
the Company accepts his retirement effective November 30, 2014 on the terms set
forth herein; and


WHEREAS, the Company and Executive wish to resolve all matters and issues
between them arising from or relating to Executive's employment by the Company
or service on its Board of Directors.


NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, Executive and the Company hereby agree as follows:


ARTICLE I -- CONSIDERATION


Section 1.1.Retirement. Executive, through his signature below, voluntarily
retires from his employment with the Company and retires as an employee,
director, officer, manager, or from other service in any role for any Affiliate
of the Company, effective November 30, 2014 ("Date of Retirement"). The Company,
through its execution below, hereby consents to and accepts Executive’s
retirement and resignations as of the Date of Retirement. Executive’s employment
records with the Company will reflect the voluntary nature of the cessation of
his employment, and the Company and Executive each expressly acknowledge that he
has not been "discharged" or "terminated" by the Company, constructively or
otherwise.


Section 1.2. Retention Period. During the period between the date of signing
this Agreement and the Date of Retirement, Executive shall continue to be
employed by the Company (the “Retention Period”).


(a)
During the Retention Period, Executive will perform his current duties and/or
other appropriate duties reasonably comparable to his current duties as may be
assigned by the Company, including, but not limited to, transitioning pending
business matters and training any person or persons designated by the Company to
undertake any of the duties of Executive’s position; and



(b)
During the Retention Period, through and including the Date of Retirement,
Executive shall continue to be compensated at his regular pay and employee
benefits at such level as his pay and benefits existed immediately prior to the
date of this Agreement.



Section 1.3.Initial Payments. Provided that the Executive signs, before December
22, 2014, the General Release of Claims attached hereto and incorporated herein
as Exhibit A (the “Release”), and such Release is not revoked during the time
period specified therein, then, upon the Effective Date of

1

--------------------------------------------------------------------------------




the Release (as defined in the Release), Executive will be entitled to the
following payments as retirement benefits in recognition of Executive’s service
to the Company:


(a)
the continuation of his salary at a rate equal to 100 percent (100%) of his base
salary as it existed immediately prior to the Date of Retirement, in accordance
with the Company’s regular payroll cycle for the period beginning on the day
after the Date of Retirement and continuing through the end of the payroll
period for which payment would be made on or most closely preceding March 15,
2015 (the “March 15 Payroll Period”); and,



(b)
additional payments of $550 per month for the period commencing on November 30,
2014 and ending on February 28, 2015 (but subject to earlier termination
pursuant to §1.6 if Executive commences employment which provides health
insurance coverage).



Such payments will commence following the later of (i) the Date of Retirement
and (ii) the Effective Date of the Release, but shall be paid retroactive to the
first day of the applicable periods for which they are to be made as indicated
above, and shall be payable less any applicable payroll taxes and withholdings
and in a manner consistent with the Company’s regular payroll practices.


Section 1.4. Further Salary Continuation Payments. Provided that the Effective
Date of the Release has occurred as referenced in §1.3 above, then upon such
Effective Date, Executive will be entitled to the continuation of his salary, as
a retirement benefit, as it existed immediately prior to the Date of Retirement,
in accordance with the Company’s regular payroll cycle, for the period
commencing with the payroll period after the March 15 Payroll Period and
continuing thereafter until November 30, 2015 (the “Salary Continuation
Period”), all less applicable payroll taxes and withholdings and payable in a
manner consistent with the Company’s regular payroll practices; provided that
payment of any amounts otherwise due under this §1.4 prior to six months after
Executive’s Date of Retirement shall be delayed until as soon as practicable on
or after the first day of the seventh month following such Date of Retirement
(or if later, such other earliest date as is permitted under Section 409A of the
Code).
Section 1.5. Welfare Benefits. Provided that the Effective Date of the Release
has occurred as referenced in §1.3 above, then upon such Effective Date,
Executive will be entitled to payment by the Company of additional monthly
payments of Five Hundred and Fifty Dollars ($550.00) (intended to reflect the
approximate cost of certain group health, dental, and vision benefits he
otherwise would be entitled to receive if he remained an active employee),
commencing on March 31, 2015 and ending on October 31, 2015, all less applicable
payroll taxes and withholdings and payable in a manner consistent with the
Company’s regular payroll practices; provided that payment of any amounts
otherwise due under this §1.5 prior to six months after Executive’s Date of
Retirement shall be delayed until as soon as practicable on or after the first
day of the seventh month following such Date of Retirement (or if later, such
other earliest date as is permitted under Section 409A of the Code).  During the
Salary Continuation Period, if Executive commences employment which provides
health insurance coverage to Executive (as distinguished from eligibility or
participation in Medicare coverage as his primary coverage), then only in such
instance shall the Company’s obligation to provide such payments as an
alternative for group health insurance benefits as described in this §1.5 (and
§1.3(c), as applicable) terminate as of the date that Executive becomes covered
by such new health insurance coverage. To that end, Executive agrees to notify
the Company of any employment commenced by Executive which provides health
insurance during the Salary Continuation Period.
Section 1.6. Restricted Stock. Provided that the Effective Date of the Release
has occurred as provided in §1.3 above, then upon such Effective Date, any
unvested time-based restricted stock of the

2

--------------------------------------------------------------------------------




Company held by Executive, shall continue to vest following the Date of
Retirement in accordance with the vesting schedule set forth in the applicable
award agreement as if Executive’s service as President - Invacare Technologies
Division and Senior Vice President - Electronic and Design Engineering of the
Company continued until the earlier of the end of such vesting period(s) or
Executive’s death.  For example, if Executive were to die before all of the
restricted stock vested, his estate or personal representatives shall receive
the awards and be entitled to all remaining award rights until the award is
fully vested and the Executive’s estate or personal representative has received
all the remaining shares not delivered to the Executive as of the date of his
death.  In the event that the terms of this Agreement cause Executive to
recognize taxable income prior to the scheduled vesting date for any restricted
shares, then the parties agree that the Company will make the tax withholding
deposits in an amount sufficient to cover Executive’s anticipated tax liability
and will reduce the number of restricted shares outstanding in Executive’s name
by a number of shares (rounded down to the nearest whole share) with a value
equal to the tax withholding deposits, based on the market value of the shares
at close on the day before the date of the deposit.


Section 1.7. Stock Options. Provided that the Effective Date of the Release has
occurred as provided in §1.3 above, then upon such Effective Date, (i) all
outstanding stock options of the Company held by the Executive will continue to
vest in accordance with the vesting schedule set forth in each applicable award
agreement as if Executive remained employed by the Company (notwithstanding any
agreement or provision to the contrary in the applicable award agreements) and
will remain exercisable for the duration of the term of the option agreement;
and (ii) any vested portions of any other stock options held by Executive will
remain exercisable following Executive’s retirement for the remaining duration
of the term of the option agreement following Executive’s retirement to the
extent provided in the applicable award agreement.
Section 1.8. Business Expense and Legal Fee Reimbursement. Provided that the
Effective Date of the Release has occurred as provided in §1.3 above, then upon
such Effective Date, (a) the Company will reimburse Executive for his actual and
reasonable business expenses incurred in 2014 prior to the Date of Retirement,
in accordance with the Company’s normal requirements and procedures for same;
and (b) the Company will reimburse Executive for his actual and reasonable legal
fees and expenses incurred prior to the Date of Retirement, in connection with
the consideration, negotiation and documentation of his retirement under this
Agreement, in an amount not to exceed an aggregate of $25,000.


Section 1.9. Death Benefit Only Plan. Upon the Date of Retirement, Executive
will continue as a participant in the Company’s Death Benefit Only Plan at 1x
his annual salary, and otherwise in accordance with the terms of such plan,
subject to the Company’s right to amend or terminate the plan.


Section 1.10. Retirement Benefits. Upon the Date of Retirement, Executive shall
become entitled to any benefits he has accrued, less applicable payroll taxes
and withholdings, under the Company’s retirement benefit plans, including the
Invacare Corporation Retirement Savings Plan, the Invacare Corporation Deferred
Compensation Plus Plan and the Supplemental Executive Retirement Plan (the
“Retirement Plans”). Executive acknowledges that his participation as an active
employee in the Retirement Plans will cease as of the Date of Retirement and he
will not be entitled to any additional benefit accruals thereafter. Payments
made with respect to each Retirement Plan will be made at the earliest
practicable time allowable under and subject to the terms and procedures of such
plan, including with respect to distribution elections previously made or to be
made; provided that Executive’s benefits under the Invacare Corporation Deferred
Compensation Plus Plan and the Supplemental Executive Retirement Plan will be
paid in a single lump sum payment on the first payroll date following the first
day of the seventh month following his Date of Retirement; provided that, in the
event of any conflict between the terms of this Agreement and the terms of the
Retirement Plans, the terms of the Retirement Plans shall govern.



3

--------------------------------------------------------------------------------




Section 1.11. Effect of Change in Control. In the event a Change in Control (as
defined by Section 409A of the Internal Revenue Code of 1986) of the Company is
consummated on or before January 31, 2016, then any salary continuation and
retirement benefit amounts and vesting of equity awards set forth in §§1.3
through 1.7 hereof that have not yet been paid or vested under this Agreement
will accelerate and be payable or vest within ten (10) business days following
the consummation of such Change in Control.


Section 1.12. Adequacy of Consideration. Executive hereby agrees and
acknowledges that the certain payments and benefits described in this Agreement
are over and above any entitlements that he may have by reason of his retirement
from the Company, and that such payments and amounts constitute adequate
consideration for all of Executive’s covenants and obligations set forth herein,
including, but not limited to, the Release and the other obligations of
Executive set forth in Article II of this Agreement.


Section 1.13. Receipt of Certain Consideration. In order to receive the payments
and benefits described in §§1.3 through 1.7 of this Agreement, Executive must
execute, after (but not before) the Date of Retirement, the Release and such
execution of the Release and the expiration of its revocation period without
such Release being revoked, must both occur on or prior to December 29, 2014.
Thereafter, upon the Effective Date of the Release, Employee shall be entitled
to the payments and benefits described in §§1.3 through 1.7 of this Agreement.


ARTICLE II -- OTHER OBLIGATIONS OF EXECUTIVE


Section 2.1.Restrictive Covenants. Executive expressly re-affirms and
re-acknowledges his agreement to all of his covenants and obligations contained
in the Technical Information and Non-Competition Agreement between the Company
and Executive dated February 24, 2011 (the “Technical Information and
Non-Competition Agreement”), and further acknowledges and agrees that said
covenants and obligations of the Technical Information and Non-Competition
Agreement (with the date of Retirement being the date that Executive ceases to
work for the Company as contemplated under said Agreement) survive Executive’s
retirement.


Section 2.2.Assistance to Company. Executive agrees to make himself available to
answer questions concerning business concerns, operations, pending legal
concerns and/or litigation, and other special assistance as reasonably may be
requested by the Company, through and including the Salary Continuation Period;
provided, however, that Executive’s obligations hereunder shall not exceed
twenty (20) hours per month through December 31, 2014, and twelve (12) hours per
month thereafter through November 30, 2015; unless mutually agreed otherwise;
and provided further, that Executive shall be entitled to reimbursement of
expenses reasonably incurred by him in his performance of his obligations under
this §2.2.


Section 2.3.Company/Executive Personal Property. Upon the Effective Date of the
Release, the Company will permit Executive to have and keep one (1) old HomeFill
prototype device; and will permit Executive’s continued possession and use of
the iPad, iPhone, and laptop computer, leased by the Company and provided to
Executive, subject to Executive returning such devices to the Company to permit
the Company’s information technology personnel to create a record of and remove
any and all sensitive Company information from such devices, after which they
will be returned to Executive. On or about the expiration of the Company’s lease
of said iPad, iPhone, and laptop computer, the Company will transfer ownership
of such devices to Executive. Prior to his Retirement Date, Executive shall
return all other tangible personal property belonging to the Company, including,
but not limited to, all keys, business equipment, and any other computer
software and/or hardware not specifically referenced in this §2.3.


Section 2.4.Nondisparagement. Executive agrees not to make any disparaging or
generally negative comments regarding the Company Entities or otherwise to
communicate with any person in a manner

4

--------------------------------------------------------------------------------




tending to damage the reputation of the Company Entities; provided that the
parties acknowledge that during the period that Executive remains a major
shareholder (greater than 5% vote in the election of directors), this provision
shall not prevent him from discharging his fiduciary duties or otherwise acting
in a manner that he reasonably determines is in the best interests of the
Company or its shareholders. Neither the Company, nor any of those employees of
the Company who constitute its “named executive officers” (under SEC
regulations) for purposes of the Company’s 2014 proxy statement, will make or
issue any public release or other public statement containing disparaging or
generally negative comments regarding Executive. The Company will share with
Executive, for his review and comment, its draft of a statement and related
talking points regarding his retirement from the Company. Executive agrees that
any discussion or public statements will be consistent with the published
statement and talking points. Nothing contained in this Agreement will preclude
any party or other person from providing truthful information in any court,
regulatory, or governmental proceeding, investigation or inquiry.


Section 2.5.Permitted Disclosure. Notwithstanding the provisions of the
Technical Information and Non-Competition Agreement regarding Non-Disclosure of
Confidential Information, all of which are re-affirmed and re-acknowledged in
§2.1 of this Agreement, Executive may disclose to such persons, without
limitation of any kind, who have a need to know, the tax treatment and any facts
that may be relevant to the tax structure of his retirement from employment or
other transactions contemplated by this Agreement, other than any information
for which nondisclosure is reasonably necessary in order to comply with
applicable federal or state securities laws, and except that, with respect to
any document or other information that in either case contains information
concerning the tax treatment or tax structure of such transactions as well as
other information, this §2.5 shall apply only to such portions of the document
or similar item that is relevant to an understanding of such tax treatment or
tax structure. The Company will be permitted to disclose a summary of, and copy
of, this Agreement in a Form 8-K and other public disclosures to be filed with
the U.S. Securities Exchange Commission.


Section 2.6.Remedy for Breach of Article II. Executive agrees that each of his
obligations set forth in Article II of this Agreement are material provisions of
this Agreement, without which the Company would not enter into this Agreement,
the violation of which by Executive will cause substantial harm to the Company,
and that the actual damages resulting from a violation of any section of this
Article II by Executive will be difficult or impossible to ascertain.
Accordingly, in the event of any violation by Executive of any section of this
Article II, and in addition to all legal or equitable remedies available to the
Company to remedy such violation, Executive agrees that (i) the Company may
terminate all payments and benefits owed to Executive under this Agreement and
retain any remaining payments and benefits not as of then paid to Executive as
liquidated damages; and (ii) Executive will repay to the Company, upon demand,
all amounts paid to him pursuant to Article I of this Agreement prior to the
date the Company learns of such violation by Executive, along with any other
relief the Court deems to be appropriate and just; provided, however, it is
agreed that the payments and benefits made or owed to Executive under any of the
plans, programs or agreement referred to in §1.10 are not subject to termination
or repayment by reason of clauses (i) or (ii) of this sentence.


ARTICLE III -- MISCELLANEOUS PROVISIONS


Section 3.1.Entire Agreement. Except as provided in §§2.1 and 3.2 of this
Agreement, and except for Executive’s continuing rights under the plans,
programs and agreements as specified in Article I, this Agreement contains the
entire agreement between the parties hereto and replaces any prior agreements,
contracts and/or promises, whether written or oral, with respect to the subject
matters included herein, including any offer or other letter agreements, any
proxy statement description, or any other such agreement

5

--------------------------------------------------------------------------------




or document. This Agreement may not be changed orally, but only in writing,
signed by each of the parties hereto.


Section 3.2.Survival of Agreements. Notwithstanding anything to the contrary in
this Agreement, the parties agree that (i) the Indemnity Agreement between the
Company and Executive dated May 24, 2001 (the “Indemnity Agreement”) shall
survive Executive’s retirement and his execution of this Agreement; and (ii) the
Change in Control Agreement between the Company and Executive dated as of
December 31, 2008 (“Change in Control Agreement”), shall survive and remain in
effect until January 31, 2016 whereupon it shall terminate and be of no further
force and effect, unless a Change in Control (as defined in said Agreement) has
occurred prior to January 31, 2016, in which case the Change in Control
Agreement shall not terminate other than by its terms.


Section 3.3.Warranty/Representation. Executive and the Company each warrant and
represent that, prior to and including the Effective Date of this Agreement, no
claim, demand, cause of action, or obligation which is subject to this Agreement
has been assigned or transferred to any other person or entity, and no other
person or entity has or has had any interest in any such claims, demands, causes
of action or obligations, and that each has the sole right to execute this
Agreement.


Section 3.4.Invalidity. The parties to this Agreement agree that the invalidity
or unenforceability of any one (1) provision or part of this Agreement shall not
render any other provision(s) or part(s) hereof invalid or unenforceable and
that such other provision(s) or part(s) shall remain in full force and effect.


Section 3.5.No Assignment. This Agreement is personal in nature and shall not be
assigned by Executive. All payments and benefits provided Executive herein shall
be made to his estate in the event of his death prior to his receipt thereof.


Section 3.6.Originals. Two (2) copies of this Agreement shall be executed as
“originals” so that both Executive and the Company may possess an “original”
fully executed document. The parties hereto expressly agree and recognize that
each of these fully executed “originals,” which may be signed in counterparts,
shall be binding and enforceable as an original document representing the
agreements set forth herein.


Section 3.7.Governing Law; Jurisdiction; Venue. This Agreement shall be governed
under the laws of the State of Ohio. The Company and Executive each consent to
venue and personal jurisdiction over them in any state or federal court with
jurisdiction over Cuyahoga County, Ohio, for the purpose of construction and
enforcement of this Agreement.


Section 3.8.Acknowledgement by Company. To the knowledge of the Company, it does
not currently have a claim against Executive. The "knowledge" of the Company
means the actual knowledge of the current executive officers of the Company
(other than Executive).


Section 3.9.Withholding. The Company shall have the right to withhold from any
payments and benefits under this Agreement any and all amounts necessary for
payroll taxes and other withholdings.
  
Section 3.10.Further Assurances. In case at any time after the Effective Date of
the Release, any further actions are necessary or desirable to carry out the
purposes of any of the provisions of this Agreement, each party shall, as
promptly as reasonably practicable, execute and deliver all such documents, and
take all such other actions, in order to give full effect to the provisions of
this Agreement.

6

--------------------------------------------------------------------------------




Section 3.11.Compliance with Section 409A; Taxes. It is the intention and
purpose of the Company that this Agreement and all benefits provided hereunder
or in connection herewith shall be, at all relevant times, in compliance with
(or exempt from) Section 409A of the Internal Revenue Code of 1986, as amended
and related regulations (the “Code”), and this Agreement and such benefits shall
be so interpreted and administered. Notwithstanding anything herein to the
contrary, (i) if at the Date of Retirement Executive is a “specified employee”
as defined in Section 409A of the Code, and the deferral of the commencement of
any payments or benefits otherwise payable hereunder as a result of Executive’s
termination of employment is necessary in order to prevent the imposition of any
accelerated or additional tax under Section 409A of the Code, then the Company
will defer the commencement of the payment of any such payments or benefits
hereunder (without any reduction in such payments or benefits ultimately paid or
provided to Executive) until the date that is six months following the Date of
Retirement (or the earliest date as is permitted under Section 409A of the
Code), (ii) any reimbursements provided under this Agreement shall be made no
later than the end of Executive’s taxable year following Executive’s taxable
year in which such expense was incurred; in addition, the amounts eligible for
reimbursement during any one taxable year under this Agreement may not affect
the expenses eligible for reimbursement in any other taxable year under this
Agreement, (iii) if any other payments of money or other benefits due to
Executive hereunder could cause the application of an accelerated or additional
tax under Section 409A of the Code, such payments or other benefits shall be
deferred if deferral will make such payment or other benefits compliant under
Section 409A of the Code, or otherwise such payment or other benefits shall be
restructured, to the extent possible, in a manner, determined by the Company,
that does not cause such an accelerated or additional tax or result in an
additional cost to the Company, and (iv) each payment hereunder (including
without limitation each monthly payment or payment made on a payroll period
basis, even if it might otherwise be part of a series of installment payments)
shall constitute a separate payment hereunder for purposes of Section 409A of
the Code. The Company shall consult with Executive in good faith regarding the
implementation of the provisions of this §3.11; provided that notwithstanding
any other provision in this Agreement or otherwise, neither the Company nor any
of its employees or representatives shall have any liability to Executive or any
beneficiary or dependent with respect thereto or with respect to the tax
consequences or effects to them of any of the provisions of, or benefits or
payments provided under, pursuant to or in connection with, this Agreement
(including under the plans and programs referred to herein).

7

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, Executive and the Company agree as set forth above:
DATE OF EXECUTION BY EXECUTIVE:
 
AGREED TO AND ACCEPTED BY:
 
 
 
 
November 14, 2014
 
/s/ Joseph B. Richey, II
 
 
 Joseph B. Richey, II
 
 
 
 
 
 
 
 
 
 
EXECUTION WITNESSED BY:
 
 
 
 
 
 
/s/ Michael Riley
 
 
 
 
 
 
 
 
DATE OF EXECUTION BY COMPANY:
 
AGREED TO AND ACCEPTED BY
 
 
INVACARE CORPORATION
 
 
 
 
November 14, 2014
 
BY:
/s/ Robert K. Gudbranson
 
 
 
 
 
 
TITLE:
Interim President and CEO
 
 
 
 
 
 
 
 
 
 
EXECUTION WITNESSED BY:
 
 
 
 
 
 
/s/ Anthony C. LaPlaca
 
 
 
 




8

--------------------------------------------------------------------------------




GENERAL RELEASE OF CLAIMS


Joseph B. Richey, II ("Executive") and Invacare Corporation (the “Company"), in
exchange for their mutual covenants and obligations set forth herein, hereby
agree as follows:
1.Executive’s Release. For consideration in the form of the payments and
benefits described in the Retirement Agreement and Release between Executive and
the Company dated November __, 2014 (the “Retirement Agreement”), Executive does
hereby for himself and for his heirs, executors, successors and assigns, release
and forever discharge the Company, its parent company(ies), subsidiaries,
divisions, and affiliated businesses, direct or indirect, if any, together with
its and their respective officers, directors, shareholders, management,
representatives, agents, employees, successors, assigns, and attorneys, both
known and unknown, in both their personal and agency capacities (collectively,
“the Company Entities”) of and from any and all claims, demands, damages,
actions or causes of action, suits, claims, charges, complaints, contracts,
whether oral or written, express or implied and promises, at law or in equity,
of whatsoever kind or nature, including but not limited to any alleged violation
of any state or federal anti-discrimination or anti-retaliation statutes or
regulations, including but not limited to Title VII of the Civil Rights Act of
1964 as amended, ERISA, the Americans With Disabilities Act, the Age
Discrimination in Employment Act, the Older Workers Benefit Protection Act, the
Family and Medical Leave Act (“FMLA”), Section 806 of the Corporate and Criminal
Fraud Accountability Act of 2002, Title VIII of the Sarbanes-Oxley Act of 2002,
the Dodd-Frank Wall Street Reform and Consumer Protection Act, the False Claims
Act, breach of any express or implied contract or promise, wrongful discharge,
violation of public policy, or tort, all demands for attorney's fees, back pay,
holiday pay, vacation pay, bonus, group insurance, any claims for reinstatement,
all employee benefits and claims for money, out of pocket expenses, any claims
for emotional distress, degradation, humiliation, that Executive might now have
or may subsequently have, whether known or unknown, suspected or unsuspected, by
reason of any matter or thing, arising out of or in any way connected with,
directly or indirectly, any acts or omissions of the Company or any of its
directors, officers, shareholders, employees and/or agents arising out of
Executive's employment and separation from employment which have occurred prior
to the date this Release of Claims (“Release”) becomes effective pursuant to
Section 7 hereof (the “Effective Date”), or which may arise as a result of his
retirement as of the Retirement Date, except those matters specifically set
forth herein, and except for any health, welfare, pension or retirement
benefits, if any, which may have vested on Executive's behalf prior to his
retirement under the generally applicable terms of such programs, and except for
any claims arising solely out of Executive’s status as a shareholder of the
Company, and except for any rights Executive has under any applicable policies
of Directors and Officers liability insurance, and except for any rights
Executive has under the Indemnity Agreement.


2.Older Workers Benefit Protection Act (“OWBPA”). Executive recognizes and
understands that, by executing this Release, he shall be releasing the Company
Entities from any claims that he now has, may have, or subsequently may have
under the Age Discrimination in Employment Act of 1967, 29 U.S.C. §§621, et
seq., as amended, by reason of any matter or thing arising out of, or in any way
connected with, directly or indirectly, any acts or omissions which have
occurred prior to and including the Effective Date of this Release. In other
words, Executive will have none of the legal rights against the aforementioned
that he would otherwise have under the Age Discrimination in Employment Act of
1967, 29 U.S.C. §§621, et seq., as amended, by his signing this Release.


3.Consideration Period. The Company hereby notifies Executive of his right to
consult with his chosen legal counsel before signing this Agreement. Through his
signature below, Executive represents that he has consulted with, and been
represented by, competent legal counsel in the negotiation of this Release and
the related Retirement Agreement. The Company shall afford, and Executive
acknowledges receiving,

9

--------------------------------------------------------------------------------




not less than twenty-one (21) calendar days in which to consider this Release to
ensure that Executive’s execution of this Release is knowing and voluntary. In
signing below, Executive expressly acknowledges that he has been afforded the
opportunity to take at least twenty-one (21) days to consider this Release and
that his execution of same is with full knowledge of the consequences thereof
and is of his own free will.


Notwithstanding the fact that the Company has allowed Executive twenty-one (21)
days to consider this Release, Executive may elect to execute this Release prior
to the end of such 21-day period. If Executive elects to execute this Release
prior to the end of such 21-day period, then by his signature below, Executive
represents that he has consulted with, and been represented by, his chosen legal
counsel, and his decision to accept this shortening of the time was knowing and
voluntary, and was not induced by fraud, misrepresentation, or any threat to
withdraw or alter the benefits provided by the Company herein, or by the Company
providing different terms to any similarly-situated Executive executing this
Release prior to end of such 21-day consideration period. The parties agree that
changes, whether material or immaterial, to this Release shall not restart the
running of the twenty-one (21) day time period.
4.Revocation Period. Both the Company and Executive agree and recognize that,
for a period of seven (7) calendar days following Executive’s execution of this
Release, Executive may revoke this Release by providing written notice revoking
the same, within this seven (7) day period, delivered by hand or by certified
mail, addressed to Patricia A. Stumpp, Senior Vice President--Human Resources,
Invacare Corporation, One Invacare Way, Elyria, OH 44035, delivered or
postmarked within such seven (7) day period. In the event Executive so revokes
this Release, each party will receive only those entitlements and/or benefits
that he/it would have received regardless of this Release.


5.Acknowledgments. Executive acknowledges that Executive has carefully read and
fully understands all of the provisions of this Release, that Executive has not
relied on any representations of the Company or any of its representatives,
directors, officers, Executives and/or agents to induce Executive to enter into
this Release, other than as specifically set forth herein and that Executive is
fully competent to enter into this Release and has not been pressured, coerced
or otherwise unduly influenced to enter into this Release and that Executive has
voluntarily entered into this Release of Executive's own free will. Executive
further acknowledges that he has consulted with, and been represented by,
competent legal counsel in the negotiation of this Release. The parties agree
that any capitalized terms not otherwise defined herein shall have the meaning
given to them in the Retirement Agreement.


6.Governing Law. This Release shall be governed under the laws of the State of
Ohio.


7.Effective Date. This General Release of Claims shall become effective only
upon (a) execution of this General Release of Claims by Executive after the
expiration of the twenty-one (21) day consideration period described in §3 of
this General Release of Claims, unless such consideration period is voluntarily
shortened as provided by law; and (b) the expiration of the seven (7) day period
for revocation of this General Release of Claims after execution by Executive
described in §4 of this General Release of Claims without this General Release
of Claims being revoked, but only if such execution and expiration of the
revocation period both occur on or prior to December 29, 2014.


CAUTION TO EXECUTIVE: READ BEFORE SIGNING. THIS DOCUMENT CONTAINS A RELEASE OF
ALL CLAIMS AGAINST THE COMPANY ENTITIES PRIOR TO THE EFFECTIVE DATE OF THIS
GENERAL RELEASE OF CLAIMS.

10

--------------------------------------------------------------------------------




DATE OF EXECUTION BY EXECUTIVE:        AGREED TO AND ACCEPTED BY:






______________________________        ______________________________
Joseph B. Richey, II


EXECUTION WITNESSED BY:
________________________________


DATE OF EXECUTION BY COMPANY:        AGREED TO AND ACCEPTED BY
INVACARE CORPORATION
                            
______________________________        BY:_____________________________
TITLE:__________________________


EXECUTION WITNESSED BY:
________________________________



11